Citation Nr: 0740042	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-36 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
tendonitis.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
shoulder bursitis.

3.  Entitlement to an effective date earlier than September 
26, 2003, for an award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2007, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is in the claims folder.


FINDINGS OF FACT

1.  The left shoulder complaints and treatment in service 
were acute and transitory; there is no competent evidence 
that current left shoulder tendonitis is the result of a 
disease or injury incurred in service, and uncontroverted 
medical opinion evidence is against the claim.

2.  In an October 1986 rating decision the RO denied 
entitlement to service connection for right shoulder 
bursitis; the veteran did not appeal.

3.  Evidence added to the record since the October 1986 
rating decision as to the issue of right shoulder bursitis is 
either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claim.

4.  The veteran filed an original claim for VA compensation 
for left ear hearing loss in May 1970.  

5.  The veteran filed his claim for VA compensation for 
tinnitus in September 2003.  There is no evidence in the file 
indicating that he filed a claim for service connection for 
tinnitus prior to September 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  New and material evidence has not been received and a 
claim of entitlement to service connection for right shoulder 
bursitis may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an effective date prior to September 26, 
2003, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The veteran filed his claim in September 2003  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has indicated in October 
2006 that he has no additional evidence.  Moreover, any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007)).

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This information was 
provided in the October 2003 correspondence.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

The Board does note that the veteran testified before the 
undersigned that he had received recent treatment from Dr. 
Ippolito for his shoulders.  The Board accepts that he has 
current disability with respect to the right and left 
shoulders, and thus finds that remanding the claim to seek 
this additional evidence, which purportedly would show 
current disability, would not appreciably support this claim.  
The veteran has not testified or argued in any way that Dr. 
Ippolito or any other health care professional has opined 
that either of his current shoulder disorders are related to 
service.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

As to the effective date claim, the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (August 
30, 2001).  The Board finds that such is the case as to this 
effective date claim.

II. Left Shoulder Tendonitis and Right Shoulder Bursitis

Factual Background

The veteran asserts that injury to his left shoulder in 
service has resulted in current tendonitis in the shoulder.  
He also urges that he has new and material evidence to show 
that his right shoulder bursitis is related to service.  The 
Board acknowledges that the veteran was treated for 
complaints related to the shoulders in service.  However, as 
will be explained, the record fails to disclose a 
relationship between current tendonitis of the left shoulder 
and his service.  In fact, the only medical opinion evidence 
of record is wholly against the veteran's theory.  Further, 
as to the right shoulder, the veteran has not presented new 
and material evidence that any current right shoulder 
bursitis is related to service.  

Service medical records contain May 1966 entrance and April 
1970 separation physical examination reports.  These show no 
complaints or findings related to the shoulders.  He was seen 
for left shoulder pain in March 1967.  He was given Darvon.  
In October 1968, he was seen for a right shoulder problem.  
The impression was myalgia, rule out bursitis.  He was seen 
again three days later for the right shoulder, at which time 
it was noted his left shoulder tendonitis was cured with 
injection.  The impression was myositis.  The veteran 
received an injection in the right shoulder.  

A report of VA examination dated in September 1970 reflects 
full range of motion of the shoulders.  A VA medical 
certificate dated in September 1986 reflects complaints 
related to the right shoulder.  The veteran reported he 
worked for the post office.  The assessment was probable 
bursitis.  

Reports from Robert Ippolito, M.D., show right carpal tunnel 
release in August 2002 and right thumb release in April 2003.  

VA treatment records dated from December 1999 reflect a 
normal X-ray of the right shoulder in April 2002.  He has 
complained of problems with both shoulders throughout VA 
treatment records dating to March 2004.  It was noted that he 
underwent right rotator cuff repair in 2002.  

The veteran was afforded a VA orthopedic examination of the 
left shoulder in March 2004.  The examiner noted that the 
claims folder was reviewed.  The treatment in 1968 was noted 
by the examiner.  The veteran reported recurrent pain 
starting eight years prior to the examination.  The examiner 
noted that the veteran worked as a mail carrier for years, 
and had shifted the bags of mail from one shoulder to the 
other to avoid pain.  The examiner noted that the veteran had 
severe pain in November 2003 but this was resolved with 
treatment with the exception of residual numbness the first 
and second fingers.  X-rays of the shoulder had been negative 
in the past.  MRI of the shoulder in 2001 showed tendonitis 
of the supraspinatus tendon and impingement of the left 
shoulder.  The veteran reported he was walking three miles 
per day and also walking an additional two miles carrying the 
mail.  Physical examination yielded a diagnosis of tendonitis 
of the left shoulder, chronic, recurrent, minimal current 
disability.  The examining physician opined that the current 
bursitis was less likely than not related to the bursitis 
that the veteran incurred in service in 1968.  

At his October 2007 hearing, the veteran testified that he 
believed his two shoulder conditions are the same disorders 
he had in service.  

Legal Analysis-Service Connection for Left Shoulder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
active service. 38 U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The left shoulder tendonitis shown to exist years after 
service, and not in service, does not warrant service 
connection because probative medical evidence does not show 
it was incurred in or aggravated by service, as required by 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There was no left 
shoulder tendonitis noted during service shown to be chronic, 
nor was there continuity of symptoms after service, which 
would permit service connection for hearing loss under 38 
C.F.R. § 3.303(b).  Tendonitis was not noted at service 
separation.  The treatment records reflect that the left 
shoulder tendonitis was 'cured' by injection.  VA examination 
in September 1970 noted no shoulder abnormality.  While the 
veteran does have left shoulder tendonitis diagnosed after 
discharge, service connection cannot be granted under 38 
C.F.R. § 3.303(d), because all the evidence, including that 
pertinent to service, does not establish that the disease was 
incurred in service.  In this regard, the Board finds the 
most probative evidence to be the medical opinion rendered by 
the VA examiner in March 2004.  The examiner fully reviewed 
the veteran's history and rendered an opinion based on the 
history and the examination.  The examiner explained the 
opinion and supported it with references to the record.  It 
was wholly against the claim for service connection for the 
left shoulder.  The examiner specifically found the current 
left shoulder tendonitis was not related to the bursitis 
incurred in service, or otherwise related to service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no relationship between 
current left shoulder tendonitis and service, based upon a 
review of the record.

Moreover, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
The record shows tendonitis in the left shoulder no earlier 
than approximately 25 years after service.  Ongoing treatment 
over many years for a chronic left shoulder disorder is not 
shown.

The veteran claims his current left shoulder tendonitis is 
related to service.  According to Espiritu v. Brown, 2 Vet. 
App. 492, 494 (1992), a layperson is competent to provide 
evidence on the incurrence of injury and resulting symptoms.  
However, only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.

The only medical opinions regarding the etiology of his 
current left shoulder disorder was provided by the VA 
examiner in 2004.  The opinion was based on a review of the 
contemporaneous medical evidence, the veteran's related 
history, and current examination.  The Board finds that the 
lack of treatment through the years supports the opinion.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for left shoulder tendonitis.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board finds that the examination report prepared 
by the competent medical professional is more probative 
regarding the etiology of the current left shoulder disorder 
than his unsupported contentions.

Legal Analysis-New and Material Evidence Claim-Right Shoulder

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1986 rating decision the RO denied entitlement 
to service connection for a bursitis of the right shoulder.  
In correspondence dated in November 1986 the veteran was 
informed of this rating decision and the reason for the 
denial.

The RO noted in its denial that while the veteran was treated 
with injection of Xylocaine for right shoulder bursitis in 
service, no evidence was noted of this problem in the 1970 VA 
examination following separation.  The RO noted that the 
veteran had then presented many years later in 1986 
complaining of right shoulder pain, diagnosed as bursitis, 
secondary to his job as a mail carrier.  The RO noted that 
without evidence of continuity there was no basis to relate 
the current right shoulder bursitis to the condition treated 
in service.  

Service connection for right shoulder bursitis was denied as 
not shown to have been related to service.  The veteran did 
not appeal the rating decision and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

The evidence added to the record since the 1986 rating 
decision includes the veteran's request to reopen his claim 
reiterating his contention that the disorder began in 
service.  He has stated in detail that his current condition 
is related to service.  

Additional VA treatment records show complaints and treatment 
for right shoulder pain.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the October 
1986 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a 
diagnosis of right shoulder bursitis to any established 
event, injury, or disease in service which was the basis for 
the prior determination.  The veteran's statements, the 
testimony, and the additional medical reports are essentially 
cumulative of the evidence previously considered and do not 
raise a reasonable possibility of substantiating the claim.  
It is not disputed that the veteran has had right shoulder 
bursitis problems since 1986.  This evidence is cumulative 
and not new.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).  Moreover, lay statements concerning diagnosis and 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As the information provided in support 
of the application to reopen the claim does not include new 
and material evidence, the appeal must be denied.

III.  Earlier Effective Date for Service Connection for 
Tinnitus

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  38 
U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.150(a) (2007).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a) (2007).

Failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, that the 
Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).

In this case, the evidence shows the veteran had hearing 
problems on active duty.  He did complain of ringing in his 
ears in September 1969.  It was noted at that time that the 
frequency of his firing of weapons had increased.  An 
audiology consultation resulted in the diagnosis of mild high 
frequency hearing loss in the right ear.  He received a 
profile for bilateral hearing loss.  His April 1970 service 
separation examination reflects no diagnosis of tinnitus.  

The veteran filed a claim for service connection for mild 
loss of hearing in the left ear in May 1970.  At his VA 
examination, he complained of hearing loss and constant 
ringing in the left ear.  The audiology evaluation in 
September 1970 does not reflect a diagnosis of tinnitus.  In 
an October 1970 rating decision, the RO granted service 
connection for left ear hearing loss.  

More recent relevant records include a June 2003 VA audiology 
examination which reflects no complaints or findings of 
tinnitus.  Tinnitus is reported in the veteran's claim 
received at the RO September 26, 2003.  A March 2004 report 
of VA audiology examination reflects complaints and findings 
of tinnitus.  The veteran reported to the examiner tinnitus 
had been constant since his service in Vietnam.  The examiner 
noted tinnitus was documented in service, and concluded that 
present tinnitus was related to military noise exposure in 
service.  In a September 2004 report, Craig L. Schwimmer, 
M.D., opined that it was a reasonable conclusion that current 
tinnitus related back to service.  

Thus, in March 2004, the RO granted service connection for 
tinnitus, and assigned an effective date of September 26, 
2003, the date of claim, as the effective date of the award.  

Based upon a longitudinal review of the evidence, the Board 
finds that there is no evidence of any unadjudicated formal 
or informal claim for entitlement to service connection for 
tinnitus prior to September 26, 2003.  It is certainly 
undisputed that the veteran had complained of ringing in the 
ears in service.  However, his May 1970 claim, he did not 
seek service connection for tinnitus.  Although he complained 
of ringing in his ears on his corresponding VA examination, 
no diagnosis of tinnitus was noted.  The Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  The 
record simply contains no further communications relevant to 
a claim for service connection for tinnitus prior to the 
written statement seeking service connection received at the 
RO September 26, 2003.

Again, it is clear that the veteran had tinnitus complaints 
in service, in his September 1970 VA examination and from 
September 26, 2003.  The critical issue at this juncture is 
whether there is a claim dated earlier than September 26, 
2003.  As the Board can identify no such earlier claim, the 
claim for entitlement to an earlier effective date for the 
award of entitlement to service connection for tinnitus must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for left shoulder tendonitis is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right shoulder 
bursitis remains denied.

An effective date earlier than September 26, 2003, for the 
award of service connection for tinnitus is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


